Citation Nr: 0839957	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.  

2.  Entitlement to service connection for respiratory 
disability, including as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for sleep disorder 
disability. 

5.  Entitlement to service connection for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 2001 to May 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in November 2006, and a 
substantive appeal was received in November 2006.   The 
veteran and his spouse testified at a personal RO hearing in 
November 2007.  A Board hearing at the local RO where the 
veteran testified was held in July 2008. 

The Board notes that the issue of right shoulder disability 
was originally described as muscle and joint pain.  However, 
in an August 2005 statement as well as in the November 2007 
hearing testimony, the veteran clarified that he was actually 
seeking service connection for right shoulder disability.  

Further, the September 2005 rating decision also denied 
entitlement to service connection for fatigue and for left 
ankle disability, and the veteran's notice of disagreement 
and substantive appeal indicated that he wished to also 
appeal these issues.  However, a subsequent rating decision 
in April 2008 granted service connection for fatigue and 
included the rating of this disability as part of the 
veteran's already service-connected post-traumatic stress 
disorder.  Thus, as this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate 
status.  The April 2008 rating decision also granted service 
connection for left ankle disability. 

The issues of entitlement to service connection for bilateral 
hearing loss, sleep disorder disability and right shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2008 statement to the Board as well as July 
2008 hearing testimony, the veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement 
to service connection for right ankle disability.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran does not currently have any objective signs 
of a chronic respiratory disability or other non-medical 
indicators of a chronic respiratory disability, capable of 
independent verification.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, as it relates to the issue of entitlement to 
service connection for right ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  Chronic respiratory disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.317 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2005 and August 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to service 
connection for respiratory disability.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2005, which was prior to the 
September 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the August 2006 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the statement of the 
case and subsequent supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the August 2006 VCAA letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in January 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the respiratory disability issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for 
respiratory disability. 

II.  Dismissal of Right Ankle Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement 
submitted to the Board in July 2008 as well as in his July 
2008 Board hearing testimony, withdrew his appeal as to the 
issue of entitlement to service connection for right ankle 
disability.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed without 
prejudice.  

III.  Respiratory Disability

The veteran is seeking entitlement to service connection for 
respiratory disability, including as due to an undiagnosed 
illness.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

Service treatment records showed that the veteran sought 
treatment for an upper respiratory infection and fever in 
February 2003.  However, treatment records are silent with 
respect to any findings of a chronic respiratory disability.  
An April 2005 physical examination prior to discharge showed 
that the veteran's lungs were evaluated as clinically normal.  
In a contemporaneous report of medical assessment, the 
veteran was silent with respect to any respiratory 
disabilities and indicated that he had not suffered from any 
injury or illness while on active duty for which he did not 
seek medical care.  

VA treatment records have also been associated with the 
claims file and reviewed.  A November 2005 treatment record 
showed that the veteran reported coughing/sputum, which was 
usually clear phlegm.  However, he was negative for wheezing, 
nose/sinus problems, chest pain and shortness of breath.  In 
sum, VA treatment records are silent with respect to any 
diagnosis of a chronic respiratory disability.  

At the November 2007 RO hearing, the veteran reported waking 
up once or twice a month with a very bad cough productive of 
phlegm.    

The veteran was afforded a VA examination in January 2008.  
The claims file was reviewed.  The pulmonary function test 
showed minimal if any restriction.  No significant 
obstruction was apparent.  The examiner noted that borderline 
DLCO was fully correct for VA.  The examiner also observed 
that a chest x-ray was normal.  The impression was intrinsic 
lung function and gas exchange appeared normal and no 
cardiopulmonary pathology noted on chest x-ray.  

At the July 2008 Board hearing, the veteran again reported 
that he woke up at times coughing really bad.  He also stated 
that while in Iraq, he was exposed to a lot of sandstorms.  
He also mentioned coughing up blood after being exposed to 
harsh  cleaning agents while in service.  

Based on a thorough review of the medical evidence of record, 
the Board must conclude that service connection for chronic 
respiratory disability as due to an undiagnosed illness is 
not warranted.  The medical records do not contain any 
specific objective findings of any diagnoses or illnesses 
pertaining to chronic respiratory disability.  There is no 
independent verification of any of the complaints of a 
chronic respiratory disability.  Significantly, the February 
2008 VA examination showed that the veteran's lung function 
and chest x-ray were normal.  Service connection under an 
undiagnosed illness theory is therefore not warranted.    

The Board has also considered the veteran's claim of a 
chronic respiratory under a direct theory of entitlement.  
While there was one incident of an upper respiratory 
infection in service, service treatment records do not 
reflect any findings pertaining to a chronic respiratory 
disability.  Significantly, the April 2005 service 
examination showed that the veteran's lungs were evaluated as 
clinically normal.  Moreover, there is no competent medical 
evidence showing that the veteran currently suffers from a 
chronic respiratory disability.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  In any event, it appears 
that the crux of the veteran's argument is that a chronic 
respiratory disability developed as a result of his service 
in the Persian Gulf; however, as already determined service 
connection under an undiagnosed illness theory of entitlement 
is not warranted.  Given the lack of evidence of a current 
disability, entitlement to service connection under a direct 
theory of entitlement is also not warranted.    

The Board acknowledges the veteran's statements indicating 
that he has had respiratory problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, despite one instance of an upper respiratory 
infection, service treatment records are completely silent as 
to any complaints of or treatment for a chronic respiratory 
disability.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the Board 
does not believe that a chronic respiratory is subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose a chronic respiratory 
disability and link any current respiratory disability to 
service.  While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence record, specifically, the February 2008 VA 
examination report.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for respiratory disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
  



ORDER

The appeal as to the issue of entitlement to service 
connection for right ankle disability is dismissed.

Service connection is not warranted for respiratory 
disability.  To that extent, the appeal is denied.    


REMAND

The present appeal also includes the issue of entitlement to 
service connection for bilateral hearing loss.  In his July 
2008 Board hearing testimony, the veteran indicated that he 
had recent VA medical appointments pertaining to his hearing 
loss with one appointment being as recent as two days prior.  
However, the most recent VA treatment records associated with 
the claims file are from April 2008.  As VA medical records 
are constructively of record and must be obtained, the RO 
should obtain VA treatment records April 2008 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

With respect to the issue of entitlement to service 
connection for sleep disorder disability, the veteran was 
afforded a VA Examination in January 2008.  The examiner 
noted that there was little evidence to suggest the veteran's 
awakenings were secondary to sleep apnea.  However, he 
indicated that there was sufficient suspicion to warrant 
further investigation, including a poly-somnography and 
evaluation by a sleep specialist.  Nevertheless, it does not 
appear that a further examination was done.  The Board notes 
that a February 2008 Gulf War examination noted constant 
sleep disturbance, but did not clearly provide whether the 
veteran suffered from a separate sleep disorder other than 
his already service-connected fatigue or give an etiological 
opinion.  Thus, the Board finds that another VA examination 
is required in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Lastly, the veteran is also seeking entitlement to service 
connection for right shoulder disability.  The veteran has 
consistently indicated that he has had right shoulder pain 
which started during his second tour of duty in Iraq.  Upon 
his discharge from service, the veteran was afforded a VA 
examination in September 2005.  The diagnosis was right 
shoulder pain, normal x-rays.  However, subsequent VA 
treatment records continued to show complaints of right 
shoulder pain and limitation of motion.  Further, a December 
2005 MRI appeared to indicate a current right shoulder 
disability.  The February 2008 Gulf War examination noted 
crepitus and painful movement of the right shoulder, and 
diagnosed the veteran with right shoulder strain.  However, 
the examiner did not provide any etiological opinion.  Thus, 
again, the Board finds that another VA examination is 
required in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from April 2008 to the present, to 
specifically include any reports related 
to hearing loss. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested sleep 
disorder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary sleep studies 
should be conducted.  After examining the 
veteran and reviewing the claims file, 
the examiner should clearly delineate all 
manifested sleep disorders and offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current sleep 
disorder disability is related to 
service.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested right 
shoulder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims file, the 
examiner should clearly delineate all 
manifested right shoulder disabilities 
and offer an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current right shoulder disability is 
related to service.  

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


